Title: From George Washington to the United States Senate and House of Representatives, 30 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives
            United States Decr 30. 1793.
          
          I lay before you for your consideration a letter from the Secretary of State, informing
            me of certain impediments, which have arisen to the coinage of the precious metals at
            the mint.
          As also a letter from the same Officer relative to certain advances of money, which
            have been made on public account. Should you think proper to sanction what has been
            done, or be of opinion that any thing more shall be done in the same way, you will judge
            whether there are not circumstances which would render secrecy expedient.
          
            Go: Washington
          
        